DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/12/2018 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Response to Amendment
In the amendment dated 02/10/2021, the following has occurred: Claims 1, 5-6, 8-11, 16, and 18 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent No. 3,340,938) in view of Muller (US Patent No. 4,265,063).
Regarding Claim 1, Wilson discloses hose retention system of a negative-angle- capable blasthole drilling machine, comprising: a cabin (Wilson: Fig. 9; C); a mast structure (Wilson: Fig. 1, 3-5; 2) positionable beyond a vertical orientation towards the cabin for performing a drilling operation (Wilson: Fig. 9); an upper cage (Wilson: Fig. 3; C1) having a secured end coupled to the mast structure; and a lower cage (Wilson: Fig. 3; C2) secured separate from the upper cage on the mast structure; having a secured end that couples the lower cage to the mast structure.
Wilson fails to disclose an upper cage extending longitudinally along the mast structure, the upper cage having a plurality of spaced apart arm members, a free end extending toward the mast structure, and a first longitudinally-extending channel; a lower cage secured separate from the upper cage on the mast structure so as to extend longitudinally along the mast structure and longitudinally spaced from the upper cage, a free end that extends toward the mast structure, and a second longitudinally-extending channel. However, Muller teaches a cage (Muller: Fig. 1; 101) extending longitudinally along the mast structure, the cage having a (Muller: Fig. 4, 7; 61, 62, 66, 113, 115, 129, 142), a secured end coupled to the mast structure, a free end (Muller: Fig. 7; 119a) extending toward the mast structure, and a longitudinally-extending channel (Muller: Annotated Fig. 6; C1).
Wilson and Muller are analogous because they are from the same field of endeavor or a similar problem solving area e.g. drilling/digging machines and conduit support/routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the cages of Wilson with the cage structure from Muller, with a reasonable expectation of success, in order to provide a cage structure that can secure multiple conduits to a mast while protecting the conduits from torsional strain, heavy vibrations, and environmental damage, thereby increasing the number of conduits that can be supported by the mast while lowering the risk of damage to the conduits during operation and enabling removal of the cage when desired by a user (Muller: Col. 1, Ln. 31-54). 
Regarding Claim 2, Wilson, as modified, teaches the hose retention system of claim 1, wherein the upper cage includes a plurality of approximately L-shaped brackets (Muller: Fig. 7; 113, 115) that form the secured end of the upper cage.
Regarding Claim 3, Wilson, as modified, teaches the hose retention system of claim 1, wherein the upper cage includes a plurality of approximately J-shaped arm members (Muller: Fig. 7; 108a, 108b) that form a part of the first longitudinally-extending channel (Muller: Annotated Fig. 6; C1).
Regarding Claim 7, Wilson, as modified, teaches the hose retention system of claim 1, wherein the free end of the upper cage (Muller: Fig. 7; 119a) extends laterally from the secured end to overlap an opening of the mast structure (Wilson: Fig. 1, 3-5; 2).


    PNG
    media_image1.png
    838
    469
    media_image1.png
    Greyscale

I: Wilson; Annotated Fig. 3


    PNG
    media_image2.png
    379
    694
    media_image2.png
    Greyscale

II: Muller; Annotated Fig. 6



Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent No. 3,340,938) in view of Quertelet et al. (US Patent No. 8,177,172).
Regarding Claim 1, Wilson discloses a hose retention system of a negative-angle- capable blasthole drilling machine, comprising: a cabin (Wilson: Fig. 9; C); a mast structure (Wilson: Fig. 1, 3-5; 2) positionable beyond a vertical orientation towards the cabin for performing a drilling operation (Wilson: Fig. 9); an upper cage (Wilson: Fig. 3; C1) having a secured end coupled to the mast structure; and a lower cage (Wilson: Fig. 3; C2) secured separate from the upper cage on the mast structure; having a secured end that couples the lower cage to the mast structure.
Wilson fails to disclose an upper cage extending longitudinally along the mast structure, the upper cage having a plurality of spaced apart arm members, a free end extending toward the mast structure, and a first longitudinally-extending channel; a lower cage secured separate from the upper cage on the mast structure so as to extend longitudinally along the mast structure and longitudinally spaced from the upper cage, a free end that extends toward the mast structure, and a second longitudinally-extending channel. However, Quertelet teaches a cage (Quertelet: Fig. 1-2, 5; 2, 4) extending longitudinally along a structure, the cage having a plurality of spaced apart arm members (Quertelet: Fig. 1-2, 5; 4), a secured end (Quertelet: Fig. 1-2, 5; 12) coupled to the structure, a free end (Quertelet: Fig. 1-2, 5; 10) extending toward the structure, and a first longitudinally-extending channel (Quertelet: Annotated Fig. 1; C).
Wilson and Quertelet are analogous because they are from the same field of endeavor or a similar problem solving area e.g. drilling/digging machines and conduit support/routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the cages in Wilson with cage structure from Quertelet and secure the multiple conduits of Wilson within said cages, with a reasonable expectation of success, in order to provide a cage structure that can receive multiple conduits and be bent to (Quertelet: Col. 1, Ln. 3-27). 
Regarding Claim 2, Wilson, as modified, teaches the hose retention system of claim 1, wherein the upper cage includes a plurality of approximately L-shaped brackets (Quertelet: Fig. 1-2, 5; 12) that form the secured end of the upper cage.
Regarding Claim 3, Wilson, as modified, teaches the hose retention system of claim 1, wherein the upper cage includes a plurality of approximately J-shaped arm members (Quertelet: Fig. 1-2, 5; 4, 6, 8) that form a part of the first longitudinally-extending channel.
Regarding Claim 4, Wilson, as modified, teaches the hose retention system of claim 1, wherein the free end (Quertelet: Fig. 1-2, 5; 10) of the upper cage includes a longitudinally-extending rail member (Quertelet: Fig. 1-2, 5; 2).
Regarding Claim 5, Wilson, as modified, teaches the hose retention system of claim 1, wherein the first longitudinally-extending channel (Quertelet: Annotated Fig. 1; C) is sized to receive a hose-connecting plate of a rotary head.  
Regarding Claim 6, Wilson, as modified, teaches the hose retention system of claim 1, wherein the secured end Quertelet: Fig. 1-2, 5; 12) of the upper cage includes a plurality of longitudinally-spaced apart end portions secured to the mast structure (Wilson: Fig. 1, 3-5; 2), and wherein the secured end fixes the upper cage in a stationary position.

    PNG
    media_image3.png
    397
    532
    media_image3.png
    Greyscale

III: Quertelet; Annotated Fig. 1

Regarding Claim 8, Wilson discloses a hose retention system of a negative-angle- capable blasthole drilling machine, comprising: a cabin (Wilson: Fig. 9; C); a mast structure (Wilson: Fig. 1, 3-5; 2) that, during a drilling operation, is configured to be positioned at an orientation that forms an acute angle with the cabin when the negative-angle- capable blasthole drilling machine is viewed from a side (Wilson: Fig. 9); and a cage (Wilson: Fig. 3; C1); the cage including a secured end to couple the cage to the mast structure.
Wilson fails to disclose a cage to extend longitudinally along the mast structure, the cage including: a free end to extend toward the mast structure; a longitudinally-extending channel; and a hose retaining wall forming an enclosure on at least a portion of the longitudinally-extending channel, the hose retaining wall extending from the free end toward the secured end and between a plurality of arm members that each extend from the secured end toward the free end. However, Quertelet teaches a cage (Quertelet: Fig. 1-2, 5; 2, 4) to extend longitudinally (Quertelet: Fig. 1-2, 5; 12) to couple the cage to the structure; a free end (Quertelet: Fig. 1-2, 5; 10) to extend toward the structure; a longitudinally-extending channel (Quertelet: Annotated Fig. 1; C); and a hose retaining wall forming an enclosure on at least a portion of the longitudinally-extending channel, the hose retaining wall extending from the free end toward the secured end and between a plurality of arm members that each extend from the secured end toward the free end (see note).  [Note: See the rejection of claim 1 for motivation. Furthermore, elements 2 and 4 of Quertelet form a mesh material (Quertelet: Col. 2, Ln. 55-57).]
Regarding Claim 9, Wilson, as modified, teaches the hose retention system of claim 8, wherein the hose retaining wall includes a mesh material having three sides that form the enclosure on the longitudinally-extending channel (Quertelet: Annotated Fig. 1; C; see claim 8 note).  
Regarding Claim 10, Wilson, as modified, teaches the hose retention system of claim 8, wherein the longitudinally-extending channel (Quertelet: Annotated Fig. 1; C) extends from an upper arm member of the cage to a lower arm member of the cage, and the hose retaining wall terminates at a position lower than the upper arm member.  
Regarding Claim 11, Wilson, as modified, teaches the hose retention system of claim 8, wherein the longitudinally-extending channel (Quertelet: Annotated Fig. 1; C) extends from an upper arm member of the cage to a lower arm member of the cage, and the upper arm member forms a taller portion of the longitudinally-extending channel as compared to a neighboring arm member of the cage.  
Regarding Claim 12, Wilson, as modified, teaches the hose retention system of claim 8, wherein the cage (Quertelet: Fig. 1-2, 5; 2, 4) includes a longitudinally-extending rail member (Quertelet: Fig. 1-2, 5; 2).  
Claim 13, Wilson, as modified, teaches the hose retention system of claim 8, wherein the cage includes a joint (Quertelet: Fig. 2; 2) such that the cage is pivotal between a first position and a second position (Quertelet: Fig. 2).  
Regarding Claim 14, Wilson, as modified, teaches the hose retention system of claim 13, wherein the joint (Quertelet: Fig. 2; 2) provides a range of motion of at least 90 degrees.  
Regarding Claim 15, Wilson, as modified, teaches the hose retention system of claim 13, wherein the joint (Quertelet: Fig. 2; 2) is selectively lockable at the first position and at the second position.

Regarding Claim 16, Wilson discloses a hose retention system of a negative-angle- capable blasthole drilling machine, comprising: a cabin (Wilson: Fig. 9; C); a mast structure (Wilson: Fig. 1, 3-5; 2) positionable beyond a vertical orientation towards the cabin; an upper cage (Wilson: Fig. 3; C1), the upper cage having a secured end coupling the upper cage to the mast structure; and a lower cage (Wilson: Fig. 3; C2) separate from the upper cage, the lower cage having a secured end coupling the lower cage to the mast structure; wherein the cages support a plurality of hoses (Wilson: Fig. 3, 6-7; 46, 78, 90, 92; Col. 6, Ln. 28-32) when the mast structure is positioned beyond the vertical orientation during a drilling operation (Wilson: Fig. 9).
Wilson fails to disclose an upper cage extending longitudinally along the mast structure, a free end extending toward the mast structure, and a first longitudinally-extending channel to support a plurality of hoses; and a lower cage separate from the upper cage and extending longitudinally along the mast structure, a free end extending toward the mast structure, and a second longitudinally-extending channel to support a plurality of hoses; the lower cage including a joint such that the lower cage is pivotal between a first position for retaining the plurality of hoses where the first longitudinally-extending channel and the second longitudinally-extending channel are aligned, and a second position where the first longitudinally-extending channel and (Quertelet: Fig. 1-2, 5; 2, 4) extending longitudinally, the upper cage having a secured end (Quertelet: Fig. 1-2, 5; 12) coupling the upper cage to a structure, a free end (Quertelet: Fig. 1-2, 5; 10) extending toward the structure, and a longitudinally-extending channel (Quertelet: Annotated Fig. 1; C) to support a plurality of hoses; the cage including a joint (Quertelet: Fig. 2; 2) such that the lower cage is pivotal between a first position for retaining the plurality of hoses, and a offset second position (Quertelet: Fig. 2). [Note: See the rejection of claim 1 for motivation. Furthermore, elements 2 and 4 of Quertelet form a mesh material (Quertelet: Col. 2, Ln. 55-57).]
Regarding Claim 17, Wilson, as modified, teaches the hose retention system of claim 16, wherein the plurality of hoses (Wilson: Fig. 3, 6-7; 46, 78, 90, 92; Col. 6, Ln. 28-32) are secured to a portion of the mast structure adjacent to an upper end of the lower cage.  
Regarding Claim 18, Wilson, as modified, teaches the hose retention system of claim 16, wherein the lower cage includes a hose retaining wall forming an enclosure on at least a portion of the second longitudinally-extending channel (Quertelet: Annotated Fig. 1; C), and the hose retaining wall includes a mesh material (see claim 16 note).  
Regarding Claim 19, Wilson, as modified, teaches the hose retention system of claim 16, wherein the hose retention system includes a fluid motor (Wilson: Fig. 6-7; 88) that receives the plurality of hoses (Wilson: Fig. 3, 6-7; 46, 78, 90, 92; Col. 6, Ln. 28-32) and that is slidable between a first motor position and a second motor position, and the upper cage (Quertelet: Fig. 1-2, 5; 2, 4) is configured to support the hoses when the fluid motor is disposed in the first motor position.  
Regarding Claim 20, Wilson, as modified, teaches the hose retention system of claim 19, wherein the lower cage (Quertelet: Fig. 1-2, 5; 2, 4) is configured to support the hoses when the fluid motor (Wilson: Fig. 6-7; 88)  is in the second motor position.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent No. 3,340,938) in view of Vander Griend (US Patent No. 8,056,868).
Regarding Claim 16, Wilson discloses a hose retention system of a negative-angle- capable blasthole drilling machine, comprising: a cabin (Wilson: Fig. 9; C); a mast structure (Wilson: Fig. 1, 3-5; 2) positionable beyond a vertical orientation towards the cabin; an upper cage (Wilson: Fig. 3; C1), the upper cage having a secured end coupling the upper cage to the mast structure; and a lower cage (Wilson: Fig. 3; C2) separate from the upper cage, the lower cage having a secured end coupling the lower cage to the mast structure; wherein the cages support a plurality of hoses (Wilson: Fig. 3, 6-7; 46, 78, 90, 92; Col. 6, Ln. 28-32) when the mast structure is positioned beyond the vertical orientation during a drilling operation (Wilson: Fig. 9).
Wilson fails to disclose an upper cage extending longitudinally along the mast structure, the upper cage having a secured end coupling the upper cage to the mast structure, a free end extending toward the mast structure, and a first longitudinally-extending channel to support a plurality of hoses; and a lower cage separate from the upper cage and extending longitudinally along the mast structure, the lower cage having a secured end coupling the lower cage to the mast structure, a free end extending toward the mast structure, and a second longitudinally-extending channel to support a plurality of hoses; the lower cage including a joint such that the lower cage is pivotal between a first position for retaining the plurality of hoses where the first longitudinally-extending channel and the second longitudinally-extending channel are aligned, and a second position where the first longitudinally-extending channel and the second longitudinally-extending channel are offset.  However. Vander Griend teaches an upper cage (Vander Griend: Fig. 1; 10) extending longitudinally along a structure, the upper cage having a secured end (Vander Griend: Fig. 2; 12) coupling the upper cage to the mast structure, a free end (Vander Griend: Fig. 2; 14) extending toward the mast structure, and a first longitudinally-extending channel to support a plurality of hoses; and a lower cage (Vander Griend: Fig. 1; 10) (Vander Griend: Fig. 2; 12) coupling the lower cage to the mast structure, a free end (Vander Griend: Fig. 2; 14) extending toward the mast structure, and a second longitudinally-extending channel to support a plurality of hoses; the lower cage including a joint (Vander Griend: Fig. 2; 24) such that the lower cage is pivotal between a first position for retaining the plurality of hoses where the first longitudinally-extending channel and the second longitudinally-extending channel are aligned, and a second position where the first longitudinally-extending channel and the second longitudinally-extending channel are offset (Vander Griend: Fig. 3).  
Wilson and Vander Griend are analogous because they are from the same field of endeavor or a similar problem solving area e.g. drilling/digging machines and conduit support/routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cages in Wilson with the cage structure from Vander Griend and secure the multiple conduits of Wilson within said cages, with a reasonable expectation of success, in order to provide a means of supporting hoses that is easy to manufacture, is suitable for use in a stressful environment, and allows the hoses to be easily loaded and unloaded from the system, thereby making maintenance of the system easier (Vander Griend: Col. 1, Ln. 14-20, 45-51). 
Regarding Claim 17, Wilson, as modified, teaches the hose retention system of claim 16, wherein the plurality of hoses (Wilson: Fig. 3, 6-7; 46, 78, 90, 92; Col. 6, Ln. 28-32) are secured to a portion of the mast structure (Wilson: Fig. 1, 3-5; 2) adjacent to an upper end of the lower cage (Vander Griend: Fig. 1; 10).  
Regarding Claim 19, Wilson, as modified, teaches the hose retention system of claim 16, wherein the hose retention system includes a fluid motor (Wilson: Fig. 6-7; 88) that receives the plurality of hoses (Wilson: Fig. 3, 6-7; 46, 78, 90, 92; Col. 6, Ln. 28-32) and that is slidable between a first motor position and a second motor position, and the upper cage (Vander Griend: Fig. 1; 10) is configured to support the hoses when the fluid motor is disposed in the first motor position.  
Regarding Claim 20, Wilson, as modified, teaches the hose retention system of claim 19, wherein the lower cage (Vander Griend: Fig. 1; 10) is configured to support the hoses (Wilson: Fig. 3, 6-7; 46, 78, 90, 92; Col. 6, Ln. 28-32)  when the fluid motor (Wilson: Fig. 6-7; 88) is in the second motor position.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/T.L.M/Examiner, Art Unit 3631
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631